DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on April 22, 2022, claims 4, 9 and 11-13 were amended, and claims 5, 6 and 10 were cancelled. Claims 1-4, 7-9 and 11-13 are currently pending in this application.
Allowable Subject Matter
Claims 1-4, 7-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitation as claimed.
Re claims 1, 4 and 9, the most relevant reference, JP 2002-250937 (JP’ 937, see also Patent Translate), fails to disclose or suggest an array substrate as well as a display panel comprising the same in which a difference between the first horizontal distance and the second horizontal distance is between 0.1 micrometer and 1 micrometer.
As shown in Fig. 10 (see also Fig. 1), JP’ 937 discloses an array substrate, comprising:
a substrate 14 (Fig. 1);
a plurality of data lines 18a-18c, the plurality of data lines disposed on the substrate 14, and the plurality of data lines comprising a first data line 18c and a second data line 18b; and
a plurality of pixel electrodes 4 (R, G, B), the plurality of pixel electrodes disposed on the plurality of data lines, the data lines 18a-18c alternately disposed with the pixel electrodes 4, and the plurality of pixel electrodes 4 comprising a blue pixel electrode 4B and a non-blue pixel electrode 4R or 4G;
wherein the first data line 18c is electrically connected to the blue pixel electrode 4B, the second data line 18b is electrically connected to the non-blue pixel electrode 4G; and
wherein a first horizontal distance 10c (or DL(B)) is defined as a distance between the blue pixel electrode 4B and the first data line 18c electrically connected thereto, a second horizontal distance 11c (or DR(B)) is defined as a distance between (the non-blue pixel electrode and an adjacent data line or) a distance between the blue pixel electrode 4B and an adjacent second data line 18a; the first horizontal distance 10c is greater than the second horizontal distance 11c (paragraphs 10, 13, 50 and 51).
However, JP’937 does not disclose that a difference between the first horizontal distance and the second horizontal distance is between 0.1 micrometer and 1 micrometer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
April 23, 2022